Citation Nr: 0315676	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-03 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a total left knee replacement with history of 
left knee meniscectomy, currently rated as 30 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 1999 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran had a personal hearing with the undersigned Judge 
of the Board in January 2001 at the RO.  In March 2001, the 
Board remanded the veteran's claim in order to request VA 
treatment records and obtain a VA examination to access the 
severity of his left knee disability.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Residuals of a total left knee replacement with history 
of left knee meniscectomy are manifested by pain, weakness, 
some limitation of motion, and swelling, but without severe 
painful motion or weakness, ankylosis, limitation of 
extension greater than 5 degrees, or malunion or nonunion of 
the tibia and fibula. 


CONCLUSION OF LAW

The schedular criteria for an increased rating for post-
operative residuals of a total left knee replacement with 
history of left knee meniscectomy are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5055 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2002) (Schedule). 

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2002).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is directed 
to review the recorded history of a disability to make a more 
accurate evaluation under 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102); 38 C.F.R. §§ 4.3, 4.7 
(2002).  In addition, where there is a question as to which 
of two disability evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2002).

I.  Increased Evaluation for Residuals of a Total Left Knee 
Replacement

The veteran underwent a left knee arthroplasty in October 
1977.  In March 1979, the veteran was granted service 
connection for post-operative residuals of a left knee 
meniscectomy.  A temporary total disability evaluation was 
assigned under Diagnostic Code 5257, effective from November 
4, 1977.  A 20 percent rating was assigned, effective from 
January 1, 1978 in the March 1979 rating decision.  The 
veteran underwent a left knee arthrotomy and medial 
meniscectomy in August 1978.  In an August 1979 rating 
decision, the veteran was again assigned a temporary total 
disability rating effective from August 16, 1978 due to 
hospitalization requiring surgical intervention for his left 
knee disability.  A 20 percent rating was assigned effective 
from November 1, 1978.  In an August 1988 rating decision, 
the RO increased the veteran's left knee disability rating to 
30 percent, effective from March 8, 1988.

The veteran underwent a total left knee replacement in 
October 1991.  In a December 1991 rating decision, the RO 
assigned the veteran a temporary total rating for his 
service-connected left knee condition, effective from October 
21, 1991, followed by a 30 percent schedular rating under 
Diagnostic Codes 5055-5257, effective from December 1, 1992.  

The veteran contends that his left knee disability is more 
severe than currently evaluated, and that an increased 
evaluation should be assigned.  After a review of the 
evidence, the Board finds that the evidence does not support 
a higher rating.

Under Diagnostic Code 5055, the veteran is given a total 
rating for one year following implantation of the prosthetic 
replacement of the knee joint.  A 60 percent rating is 
assigned with chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  The minimum 
rating is 30 percent.  Intermediate degrees of residual 
weakness, pain or limitation of motion (i.e., between 30 
percent and 60 percent) are rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5055 (2002).  Thus, the question in this case 
is whether the veteran has severe painful motion or weakness 
in the left lower extremity to support a 60 percent rating 
under Diagnostic Code 5055, or whether he has weakness, pain 
or limitation of motion that would support a rating higher 
than 30 percent under one of the diagnostic codes specified.  

Diagnostic Code 5256 contains the rating criteria for 
ankylosis of the knee.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5256 (2002).  None of the evidence of record 
-- including VA examination reports, treatment records, or X-
ray reports -- shows that the veteran has ankylosis of the 
left knee.  

Diagnostic Code 5261 governs the rating criteria with regard 
to limitation of extension.  Under Diagnostic Code 5261, 
limitation of extension of the leg warrants a zero percent 
rating when extension is limited to 5 degrees; a 10 percent 
rating when extension is limited to 10 degrees; a 20 percent 
when limited to 15 degrees; 30 percent when limited to 20 
degrees; 40 percent when limited to 30 degrees; and 50 
percent when limited to 45 degrees.  See 38 C.F.R. Part 4, § 
4.71a, Diagnostic Codes 5260, 5261 (2002).  

In this case, the veteran has some limitation of motion of 
the left knee, but the limitation of extension is not 
sufficient to support a higher rating.  Normal range of 
flexion of the knee is to 140 degrees.  Normal range of 
extension of the knee is to 0 degrees.  See 38 C.F.R. Part 4, 
Plate II (2002).  In the September 1999 VA examination 
report, the veteran exhibited flexion to 90 degrees with pain 
and extension to 0 degrees in his left knee.  It was noted 
that the veteran could flex his left knee to 75 degrees when 
the pain started.  In the November 2002 VA examination 
report, the veteran's active range of motion in his left knee 
was listed as flexion - 60 degrees and extension - 5 degrees.  
The veteran's passive range of motion of the left knee was 
noted as flexion - 95 degrees and extension - 0 degrees in 
the November 2002 report.  In a March 2003 VA treatment 
record, the veteran's range of motion results were flexion - 
80 degrees and extension - 0 degrees.  None of the competent 
medical evidence above allows for the veteran to receive an 
increased evaluation for his left knee disability based upon 
limitation of extension.     

Impairment of the tibia and fibula is rated under Diagnostic 
Code 5262.  Malunion of the tibia and fibula is rated based 
on a knee or ankle disability as 10 percent when slight, as 
20 percent when moderate, and as 30 percent when marked.  
Nonunion of the tibia and fibula, with loose motion, 
requiring a brace, is rated as 40 percent.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5262 (2002).  None of the 
evidence of record -- including VA examination reports, 
treatment records, or X-ray reports -- shows that the veteran 
has malunion or nonunion of the tibia and fibula.  

Under Diagnostic Code 5055, the veteran can be assigned a 
rating in excess of 30 percent when he shows intermediate 
degrees of residual weakness, pain or limitation of motion 
(i.e., between 30 percent and 60 percent), which are rated by 
analogy to Diagnostic Codes 5256, 5261, or 5262.  See 38 
C.F.R. Part 4, § 4.71a, Diagnostic Code 5055 (2002).  As 
discussed above, competent medical evidence of record does 
not show that the veteran can be assigned a rating in excess 
of 30 percent under Diagnostic Codes 5256, 5261, or 5262.  A 
60 percent rating also cannot be assigned under Diagnostic 
Code 5055.  In the November 2002 VA examination report, it 
was noted that the veteran has residual quadriceps weakness 
and weakness with repetitive knee extension.  The examiner 
also stated that the veteran was unable to perform any 
activities that require loading of his knee or knee 
extension.  However, the examiner noted in the November 2002 
report that there were no physical findings that would 
suggest that the patient's instability was due to failure of 
the total knee arthroplasty or residual ligamentous weakness.  
The examiner stated that that veteran's instability was 
likely due to a history involving balance difficulty and 
alcohol use.  Neither of the VA examination reports from 
September 1999 and November 2002 shows findings of severe 
pain on motion or weakness.  

The Board acknowledges the veteran's complaints of chronic 
pain, weakness, swelling, and decreased range of motion.  
However, the veteran has not demonstrated that he has the 
medical expertise that would render competent his statements 
as to the relationship between his injury during active 
military service and the current severity of his left knee 
disability.  His opinion alone cannot meet the burden imposed 
by 38 C.F.R. § 4.71 with respect to the current severity of 
his left knee disability.  See Moray v. Brown, 2 Vet. App. 
211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). 

Statements submitted by the veteran qualify as competent lay 
evidence.  Competent lay evidence is any evidence not 
requiring that the proponent to have specialized education, 
training, or experience.  Lay evidence is considered 
competent if it is provided by a person who has knowledge of 
facts or circumstances and who can convey matters that can be 
observed and described by a layperson.  See 38 C.F.R. 
§ 3.159(a)(2) (2002).  Competent medical evidence is evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  See 38 C.F.R. § 3.159(a)(1) (2002).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2002); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The veteran 
is competent to report pain.  The record, however, does not 
demonstrate objective, satisfactory evidence of painful 
motion attributable to post-operative residuals of a total 
left knee replacement with history of left knee meniscectomy 
to the extent that would support a higher rating.  The 
November 2002 VA examination report attributes the veteran's 
pain, weakness, and fatigability to his service-connected 
left knee disability; however, the record does not show that 
the veteran experiences incoordination or instability due to 
post-operative residuals of a total left knee replacement.  
After considering the effects of the pain and fatigability, 
as described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for an 
increased rating under 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  As noted above, 
Diagnostic Code 5055 provides for a 60 percent rating for 
severe painful motion or weakness, which has not been 
demonstrated in this case.

The Board has also considered whether the veteran's surgical 
scars warrant a separate compensable evaluation.  It must be 
determined if the veteran demonstrates the criteria for a 
higher rating or for a separate compensable rating under 
Diagnostic Codes 7803-7805.  See 38 C.F.R. § 4.14; Esteban v. 
Brown, 6 Vet App 259 (1994)(Impairments associated with a 
veteran's service-connected disability may be rated 
separately unless they constitute the same disability or the 
same manifestation.).

During the pendency of this appeal, the criteria for 
evaluating scars were changed and the new regulations became 
effective on August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  Where a law or regulation changes after a 
claim is filed or reopened, but before the administrative or 
judicial appeals process has been concluded, the version of 
the law or regulation most favorable to the appellant must 
apply unless Congress or the Secretary provides otherwise. 
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In a precedent opinion of the VA Office of the General 
Counsel, it was held that, when a provision of the VA rating 
schedule is amended while a claim for an increased rating 
under that provision is pending, the Board must determine 
whether the intervening change is more favorable to the 
veteran, and, if the amendment is more favorable, apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change.  In addition, 
the Board must apply the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  See VAOPGCPREC 3-2000 (April 10, 
2000); see also DeSousa v. Gober, 10 Vet. App. 461, 465-67 
(1997).

The medical evidence of record shows that the veteran is not 
entitled to a compensable rating under either the old or new 
rating criteria pertaining to scars. Due to the clear lack of 
entitlement to a compensable rating under either the old or 
new rating criteria, the veteran is not prejudiced by the 
Board's initial consideration of the new rating criteria.  
Therefore, there is no due process bar for the Board to 
proceed with the appeal.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

Under the criteria effective prior to August 30, 2002, scars, 
which are superficial, poorly nourished with repeated 
ulceration, warrant a 10 percent rating.  See 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2001).  Scars, which are 
superficial, tender, and painful on objective demonstration, 
also warrant a 10 percent rating.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2001).  However, none of the veteran's 
pertinent medical records indicate that the post-surgical 
scar is poorly nourished or involving repeated ulceration.  
Although the November 2002 VA examination report describes 
one of the surgical scars as tender to palpation, the 
evidence as a whole does not support the conclusion that any 
of the surgical scars are superficial and tender and painful 
on objective demonstration.  The veteran's left knee scars 
were described as "well healed" in the November 2002 VA 
examination report, and the treatment records do not refer to 
a painful surgical scar.  

Under the "old" rating criteria, scars may also be rated on 
the basis of any related limitation of function of the part 
affected.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2001).  There is no evidence in this case that the post-
surgical scar limits any function.  Therefore, under the 
"old" rating criteria pertaining to scars, the veteran is not 
entitled to a compensable rating.

Under the revised regulations, scars other than of the head, 
face, or neck, are rated under Diagnostic Codes 7801 to 7805 
as follows:

Diagnostic Code 7801 pertains to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertains to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Note (1):  
Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2):  A deep 
scar is one associated with underlying soft tissue damage.

Under Diagnostic Code 7803, scars that are superficial and 
unstable warrant a 10 percent rating.  Note (1): An unstable 
scar is one where, for any reason, there is frequent loss of 
covering of skin over the scar.  Note (2): A superficial scar 
is one not associated with underlying soft tissue damage.

Under Diagnostic Code 7804, scars that are superficial and 
painful on examination warrant a 10 percent rating.  Note 
(1): A superficial scar is one not associated with underlying 
soft tissue damage.  Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not warrant a 
compensable evaluation. (See § 4.68 of this part on the 
amputation rule.)

Under Diagnostic Code 7805, other scars will be rated based 
on limitation of function of affected part.  See 38 C.F.R. § 
4.118, Diagnostic Codes 7801 - 7805 (2002); 67 Fed. Reg. 
49590-49599 (July 31, 2002).

In this case, the actual size of the veteran's post-surgical 
scars is unclear. However, it is highly unlikely that the any 
of the scars cover an area of 144 square inches or more, and 
there is no indication that the scars in any way limit 
motion.  Therefore, a compensable rating is not warranted 
under the new Diagnostic Codes 7801 or 7802.  In addition, 
medical evidence contained in the September 1999 and November 
2002 VA examination reports show that the scars are well 
healed and there is no evidence that the veteran has 
experienced a frequent loss of covering of skin over the 
scars, or that the scars are painful.  Compensable ratings 
are also not warranted under the new Diagnostic Codes 7803 or 
7804.  Finally, as noted above, there is no evidence that the 
post-surgical scars limit function, so the veteran is also 
not entitled to a compensable rating under the new Diagnostic 
Code 7805 (which is actually identical to the "old" 
Diagnostic Code 7805).

The criteria for a higher rating under Diagnostic Codes 5055, 
5256, 5261, or 5262 have not been met.  The Board finds that 
the evidence does not support the assignment of a higher 
rating for the residuals of post-operative residuals of a 
total left knee replacement under the Schedule.  The 
veteran's reports of pain, weakness, and fatigability do not 
meet or more nearly approximate the criteria for a rating in 
excess of 30 percent under Diagnostic Code 5055.  See 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5055 (2002).

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation for an 
extraschedular rating was not warranted.  Under 38 C.F.R §  
3.321(b)(1), in exceptional cases where schedular evaluations 
are found to be inadequate, consideration of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities may is made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  See 38 
C.F.R §  3.321(b)(1) (2002).  In this case, the Schedule is 
not inadequate.  The Schedule does provide for higher ratings 
for the service-connected left knee disability.  Moreover, as 
discussed above, the schedular criteria for higher ratings 
have not been shown.  In addition, it has not been shown that 
the service-connected disability has required frequent 
periods of hospitalization or produce marked interference 
with the veteran's employment.  For these reasons, an 
extraschedular rating is not warranted.

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to an increased evaluation for post-operative 
residuals of a total left knee replacement with history of 
left knee meniscectomy.  The appellant has not indicated the 
existence of any pertinent evidence that has not already been 
requested, obtained, or attempted to be obtained.  The RO 
made all reasonable efforts to obtain relevant records 
adequately identified by the veteran.  All evidence 
identified by the veteran relative to this claim has been 
obtained and associated with the claims folder.  In addition, 
the veteran was afforded multiple VA examinations in 
September 1999 and November 2002.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
regard, the statement of the case and supplements thereto 
informed the veteran of the evidence needed to support his 
claim.  In addition, the veteran has been informed of the 
specific provisions of the VCAA in a letter dated in December 
2002, as well as in a Statement of the Case dated in April 
2003 concerning other issues.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).


ORDER

An increased rating for post-operative residuals of a total 
left knee replacement with history of left knee meniscectomy 
is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

